



COURT OF APPEAL FOR ONTARIO

CITATION: BGOI Films Inc. v. 108 Media Corporation, 2019 ONCA
    539

DATE: 20190625

DOCKET: M50283 and M50284 (C66668 and C66669)

Hourigan,
    Paciocco and Fairburn JJ.A.

BETWEEN

BGOI Films Inc.

Applicant

(Respondent in Appeal)

and

108 Media Corporation

Respondent

(Appellant)

Jenna Anne de Jong, for the moving party BGOI Films Inc.

Thomas Dumigan, for the respondent 108 Media Corporation

Heard and released orally: June 24, 2019

REASONS FOR DECISION

[1]

These are motions to quash two appeals. Counsel
    to the appellant (respondent on the motions) appeared as a courtesy to the
    court, but did not respond to the motions.

[2]

In the first motion, the applicant says that this court does not have
    jurisdiction to hear an appeal from a decision refusing leave to appeal from an
    arbitral award under s. 45(1) of the
Arbitration Act
,
where
    that refusal is based upon a lack of jurisdiction.

[3]

We need not address this issue given that no appeal lies to this court
    from a refusal to grant leave to appeal where that refusal is based upon the
    merits. Although the application judge found that he was without jurisdiction
    to entertain the matter, he went on in any event and decided the matter on its
    merits, deciding that neither of the questions that he was called upon to
    decide raised questions of law. No appeal lies from an order granting or
    refusing leave to appeal on the merits.

[4]

Accordingly, we would quash the appeal in the matter of C66668.

[5]

The applicant also seeks to quash the appeal in C66669, an appeal from
    the decision recognizing and enforcing the arbitral award dated December 11,
    2017. Section 50(3) of the
Arbitration Act
deprives a judge of
    jurisdiction to refuse to enforce an arbitral award except in certain
    circumstances, none of which apply here. The fact of quashing the appeal in
    C66668 means that there is no basis upon which to continue this appeal and that
    the arbitral award must be enforced.

[6]

Accordingly, the appeal in C66669 is also
    quashed.

[7]

The appellant 108 Media Corporation shall
    pay costs to BGOI Films Inc. for both appeals in the aggregate amount of
    $14,000. We award costs on a higher scale because it is evident that 108 Media
    Corporations litigation strategy has been to delay the inevitable, knowing
    that they had no arguable grounds of appeal. This is a waste of court resources
    and is worthy of censure by this court.

C.W. Hourigan J.A.

David M. Paciocco J.A.

Fairburn J.A.


